Citation Nr: 0212393	
Decision Date: 09/18/02    Archive Date: 09/26/02

DOCKET NO.  99-10 516	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for major depression, as 
secondary to a service connected bilateral foot disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel

INTRODUCTION

The veteran served on active duty from August 1971 to August 
1975.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a January 1998 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).

That decision addressed the issue of an increased evaluation 
for a bilateral foot disability as well as entitlement to a 
total rating based on individual unemployability.  Those 
issues were not appealed in the veteran's March 1998 Notice 
of Disagreement and are not currently before the Board.


FINDINGS OF FACT

1. All relevant evidence necessary for an equitable 
adjudication of the veteran's claim has been obtained by 
the RO.

2. The veteran's major depression is related to the veteran's 
service connected bilateral foot disability.


CONCLUSION OF LAW

Major depression is shown to be secondary to the veteran's 
service connected bilateral foot disability.  38 C.F.R. §  
3.310 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Background

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA).   38 U.S.C.A. § 5100 et 
seq.; see Duty to Assist Regulations for VA, 66 Fed. Reg. 
45,620-45,632 (Aug. 29, 2001) (to be codified at 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326).  The VCAA eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (the Court) in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517(U.S. 
Vet. App. Nov. 6, 2000) (per curiam order) (holding that VA 
cannot assist in the development of a claim that is not well 
grounded).  The VCAA also includes an enhanced duty to notify 
a claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  In this case, the 
Board finds that the VA's duties, as set out in the VCAA, 
have been fulfilled.  

First, VA has a duty to notify the claimant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim. 
38 U.S.C.A. §§ 5102 and 5103 (West 1991 & Supp. 2001); 66 
Fed. Reg. 45,630 (Aug 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  The veteran has been notified in the January 
1998 rating decision, the January 1999 Statement of the Case, 
and the April 1999 and July 2002 Supplemental Statements of 
the Case of what would be necessary, evidentiary wise, to 
grant the veteran's claim.  The notices sent to the veteran 
discussed the available evidence and informed him that 
secondary service connection for depression was being denied 
because there was no medical evidence linking his depression 
to a service connected disability.  The Board therefore 
concludes that the veteran was adequately informed of the 
information and evidence needed to substantiate his claims, 
and the RO complied with VA's notification requirements.  
Thus, VA has no outstanding duty to inform the veteran that 
any additional information or evidence is needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 1991 & Supp. 2001); 66 Fed. Reg. 45,630-45,631 
(Aug. 29, 2001) (to be codified at 38 C.F.R. § 3.159(c)).  In 
this regard the veteran was provided a VA examination with a 
specific request to offer an opinion as to the etiology of 
the veteran's depression, and the veteran was provided an 
opportunity to present any additional evidence subsequent to 
the remand from the Board in December 2000.  There was no 
indication that any additional evidence was available that 
could be obtained either by the veteran or by VA.  See 
Quartuccio v. Principi, No. 01-997 (U.S. Vet. App. June 19, 
2002) (holding that both the statute, 38 U.S.C. § 5103(a), 
and the regulation, 38 C.F.R. § 3.159, clearly require the 
Secretary to notify a claimant which evidence, if any, will 
be obtained by the claimant and which evidence, if any, will 
be retrieved by the Secretary).  The RO gathered the 
veteran's service medical records.  The veteran was provided 
VA examinations in December 1997 and January 2001.  The 
veteran testified at a personal hearing at the RO in February 
1999.  The RO gathered VA outpatient treatment records and 
hospitalization records, and received statements from several 
VA physicians.  The veteran has not indicated that there is 
other relevant evidence available.  Thus the Board finds that 
the RO provided the requisite assistance to the veteran in 
obtaining evidence regarding the claimed disability.  In 
fact, it appears that all such relevant evidence identified 
by the veteran relative to his claim has been obtained and 
associated with the claims folder.

The Board therefore concludes that the duty to notify and 
assist under the VCAA has been satisfied and under the 
circumstances of this case, a remand would serve no useful 
purpose.  See, Soyini v. Derwinski, 1 Vet. App. 540, 
546(1991) (Strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
appellant are to be avoided).  Thus, the Board finds that 
further development is not warranted and the veteran is not 
prejudiced by appellate review.  See, Bernard v. Brown, 4 
Vet. App. 384 (1993).

II.  Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
1991 & Supp. 2001); 38 C.F.R. § 3.303 (2001). If a condition 
noted during service is not determined to be chronic, then 
generally a showing of continuity of symptomatology after 
service is required for service connection.  38 C.F.R. § 
3.303(b) (2001).  Service connection may also be granted for 
any disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303(d) 
(2001).

To grant service connection, it is required that the evidence 
show the existence of a current disability, an inservice 
disease or injury, and a link between the disability and the 
inservice disease or injury.  Watson v. Brown, 4 Vet. 
App. 309, 314 (1993).  This principle has been repeatedly 
reaffirmed by the United States Court of Appeals for the 
Federal Circuit, which recently stated that "a veteran 
seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability".  Boyer v. West, 210 
F.3d 1351, 1353 (Fed.Cir. 2000).

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  When service connection is established for a 
secondary condition it shall be considered as part of the 
original condition.  38 C.F.R. § 3.310(a) (2001).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) (2001); Allen v Brown, 7 
Vet. App. 439 (1995) (en banc).

The veteran does not claim and the record does not show that 
his psychiatric disability is directly related to service.  
There is no evidence in the service medical records that show 
any depression or symptoms of depression shown in service.  
In fact the first indication of depression is in 1993 which 
is 18 years after the veteran left service.  None of the 
treatment notes or hospitalization records suggest that there 
is a direct link to service.  The VA examination of December 
1997 does not indicate any etiology for the veteran's 
depression.  The January 2001 VA examination report indicates 
the examiner's opinion that the veteran's depression which 
began in 1993 is not related to his military service which 
ended in 1975.  The Board notes that in the veteran's Notice 
of Disagreement dated in March 1998, and in the two forms 1-9 
dated in January and February 1999, the veteran has 
consistently indicated that he is seeking service connection 
for depression as secondary to his bilateral foot 
disabilities rather than seeking direct service connection.

The veteran is service-connected for bilateral foot cavus 
deformity that is currently rated as 50 percent disabling.  
He contends that his foot disability caused him to lose his 
job as a welder because he could not wear safety shoes, and 
that his job loss led to stress that caused his depression.  
A VA treatment note dated in April 1996 indicates that the 
veteran's depression is related to medical problems he was 
having and related to being turned down for jobs.  A letter 
from a VA physician, Dr. Johnson, dated in April 1998 
indicates that the veteran has been suffering from depression 
that is associated with being turned down for jobs.  Dr. 
Johnson stated that the veteran's foot disabilities have 
interfered with his gainful employment both as a welder and 
in other job positions.  Dr. Johnson offered another letter 
dated in February 1999 in which he indicated that the 
veteran's foot problems have resulted in an employment 
problem and depression.  Another VA physician, Dr. 
Haverstock, stated in February 1999 that she was treating the 
veteran for depression and that it may be caused by and is 
certainly worsened by his chronic foot pain.  The veteran 
underwent a VA examination in January 2001.  The examiner 
noted that the veteran did suffer from depression with 
suicidal thoughts off and on, sleep difficulty, crying 
spells, hopelessness, and feelings of helplessness.  The 
veteran also complained of decreased energy and poor 
attention and concentration.  The examiner noted the veteran 
was suffering from mild depression with a Global Assessment 
of Functioning (GAF) score of 65 which indicates some mild 
symptoms or some difficulty in social occupational or school 
functioning.  The examiner noted his opinion that it is 
likely that the veteran's service connected bilateral foot 
disability may have contributed somewhat to his depression 
since the depressive symptoms began soon after he lost his 
job.  The examiner noted depressive symptoms related to 
financial stressors and unemployment.

The Board finds that, taken as a whole, the evidence shows 
that the veteran's depression is either caused by or 
aggravated by his service connected foot disabilities.  The 
record is clear that the veteran's depression began after he 
lost his job and that he lost his job due to his foot 
disability.  Dr. Johnson and Dr. Haverstock both indicate a 
relationship may exist between the foot disability and the 
veteran's depression, and Dr. Haverstock states that the 
depression is certainly made worse by the chronic foot pain.  
The VA examiner in January 2001 indicated that there may be a 
relationship between the foot disability and depression, and 
that financial and employment concerns are fueling the 
veteran's depression.  Therefore the Board finds that at a 
minimum the veteran's depression has been aggravated by his 
service connected foot disability and that therefore, service 
connection is warranted for depression.  38 C.F.R. § 3.310(a) 
(2001); Allen, 7 Vet. App. 439.


ORDER

Service connection for depression, as secondary to a 
bilateral foot disability, is granted.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

